                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

SUSAN CURLEY,

             Plaintiff,

v.                                                Case No: 2:18-cv-9-FtM-99CM

STEWART TITLE GUARANTY
COMPANY,

             Defendant.


                                        ORDER

      This matter comes before the Court upon review of Plaintiff’s Unopposed

Motion to Extend the Discovery Deadline to Complete Depositions filed on January

3, 2019. Doc. 31. Plaintiff requests the Court extend the discovery deadline for the

limited purpose of completing depositions.       Id. at 1, 4.   Plaintiff states she is

“unable to indicate . . . how much additional time is needed.” Id. at 3. Defendant

does not oppose the requested relief. For the reasons stated below, the motion is

granted in part.

      Rule 16 requires a showing of good cause for modification of a court’s

scheduling order.    Fed. R. Civ. P. 16(b)(4).    “The diligence of the moving party

should be considered in determining whether there is good cause to extend a

deadline.” Jozwiak v. Stryker Corp., No. 6:09-cv-1985-Orl-19GJK, 2010 WL 743834,

at *2 (M.D. Fla. Feb. 26, 2010). In other words, the moving party must demonstrate

it could not meet the deadline despite its diligent efforts. Sosa v. Airprint Sys., Inc.,

133 F.3d 1417, 1418 (11th Cir. 1998); Idearc Media Corp. v. Kimsey & Assocs., P.A.,
No. 807-CV-1024-T-17EAJ, 2009 WL 413531, at *2 (M.D. Fla. Feb. 18, 2009).

District courts have broad discretion (1) when managing their cases, including

discovery and scheduling; and (2) in applying their local rules. Johnson v. Bd. of

Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001); see Reese v. Herbert,

527 F.3d 1253, 1267-68 (11th Cir. 2008); Johnson v. England, 350 F. App’x 314, 315-

16 (11th Cir. 2009).

      Plaintiff requests to extend only the discovery deadline and for the limited

purpose of completing depositions.    Doc. 31 at 1.    Plaintiff states she has nine

depositions left to conduct, and Defendant has two additional depositions to complete,

including a continuation of its deposition of Plaintiff. Id. at 2. To date, Plaintiff

has conducted one deposition, on December 20, 2018, and Defendant has conducted

one deposition. Id. at 2. On April 4, 2018, the Court entered a Case Management

and Scheduling Order (“CMSO”) setting the discovery deadline for October 5, 2018.

Doc. 15 at 1.   On October 26, 2018, in response to Plaintiff’s request, the Court

extended the discovery deadline to January 3, 2019. Doc. 20 at 2. At that time,

Plaintiff had conducted no depositions.1 See Doc. 20 at 3.

      The Amended CMSO set the dispositive motions deadline for February 11,

2019, all other motions for April 22, 2019, and a trial term beginning July 1, 2019.

Doc. 21 at 1-2. The Court finds good cause to extend the time to conduct depositions

but is not inclined to extend the discovery deadline or the remaining deadlines in the




      1Plaintiff states she began coordinating deposition scheduling with Defendant on
November 27, 2018. Doc. 31 at 2.



                                         -2-
CMSO. Thus, the Court will extend the time to complete depositions until February

4, 2019, and all other deadlines shall remain the same.     Discovery is otherwise

closed.

      ACCORDINGLY, it is

      ORDERED:

      Plaintiff’s Unopposed Motion to Extend the Discovery Deadline to Complete

Depositions (Doc. 31) is GRANTED in part.     The parties shall have up to and

including February 4, 2019 to complete depositions.       All other deadlines and

directives in the Court’s Amended Case Management and Scheduling Order (Doc. 21)

remain unchanged.

      DONE and ORDERED in Fort Myers, Florida on this 7th day of January, 2019.




Copies:
Counsel of record




                                      -3-
